Citation Nr: 1020461	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  99-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating for a lumbar 
spine disability, rated as 20 percent disabling prior to 
August 27, 2002, 40 percent disabling from August 27, 2002 
through March 15, 2004, and 60 percent disabling from March 
15, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS OF HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to 
December 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Wilmington, Delaware.

In August 2008, the Board issued a decision denying an 
increased disability rating for the Veteran's lumbar spine 
disability for the period prior to August 27, 2002, and 
granting an increased rating to 40 percent for this 
disability prior to March 15, 2004.  The issue of entitlement 
to a disability rating in excess of 60 percent for a lumbar 
spine disability from March 15, 2004, was also remanded at 
that time.  The Veteran thereupon filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2009 the Court issued an order granting a joint 
motion for partial remand of the parties to vacate the 
Board's decision in regard to the issue of entitlement to an 
increased disability rating for a lumbar spine disability in 
excess of 20 percent prior to August 27, 2002, and in excess 
of 40 percent prior to March 15, 2004, and returned the case 
to the Board for action in compliance with the joint motion.  
The issue of entitlement to a disability rating in excess of 
60 percent for a lumbar spine disability from March 15, 2004, 
has also returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to August 27, 2002, the Veteran's 
lumbar spine disorder was manifested by limitation of motion 
with flare-ups pain, fatigue, and weakness that more nearly 
approximated severe than moderate; pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy was not present.

2.  For the period beginning August 27, 2002 through 
September 26, 2003, the Veteran's lumbar spine disorder was 
manifested by limitation of motion with flare-ups of pain, 
fatigue, and weakness that more nearly approximated severe 
than moderate; pronounced intervertebral disc syndrome was 
not present.

3.  For the period beginning September 26, 2003 through March 
15, 2004, the Veteran's low back disability has been 
manifested by severe limitation of motion; unfavorable 
ankylosis of the entire thoracolumbar spine was not present; 
the Veteran did not experience incapacitating episodes of 
intervertebral disc syndrome.

4.  For the period beginning March 15, 2004, the Veteran's 
low back disability has been manifested by incapacitating 
episodes having a total duration of at least six weeks in the 
past twelve months; there is not unfavorable ankylosis of the 
entire spine.


CONCLUSIONS OF LAW

1.  For the period prior to August 27, 2002, the criteria for 
a 40 percent rating, but not higher, for a lumbar spine 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a Diagnostic Codes 5292, 5293, 5295 (2003).

2.  For the period from August 27, 2002 through March 15, 
2004, the criteria for a disability rating in excess of 40 
percent for a lumbar spine disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5235-5243(2009).

3.  For the period beginning March 15, 2004, the criteria for 
a disability rating in excess of 60 percent for a lumbar 
spine disorder have not been met.  38 U.S.C.A.    § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

In the case at hand, the Veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the Veteran was 
provided the notice under the VCAA by letters mailed in March 
2001 and September 2006.  Although the Veteran was not 
provided complete notice until years after the enactment of 
the VCAA, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim for an increased disability rating in excess 
of 60 percent for a lumbar spine disorder for the period 
beginning March 15, 2004, in August 2009.  The purpose of 
this remand was to afford the Veteran a new VA examination to 
determine the current severity of his lumbar spine 
disability.  

In October 2009, the Veteran underwent a VA examination 
pertaining to his low back disability.  Thus, all of the 
Board's remand instructions have now been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if slight; a 20 percent evaluation if 
moderate or a 40 percent evaluation if severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
was evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method resulted in the higher 
evaluation.  

A 60 percent evaluation was warranted based on incapacitating 
episodes, when there were incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

An evaluation of 10 percent is warranted if forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or if there is a vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less or if there 
is favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  38 
C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

However, § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected lumbar spine disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (concerning staged ratings).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria as appropriate.

By way of history, the Veteran was originally granted service 
connection for his lumbar spine disability in an October 1976 
rating decision.  A 10 percent disability rating was assigned 
under former Diagnostic Code 5292, effective December 25, 
1975.  This rating was later increased to 20 percent in a 
July 1985 rating decision, effective May 20, 1985.  The 
Veteran filed the instant claim for an increased rating in 
October 1998.  He appeals an April 1999 rating decision 
maintaining the 20 percent rating.  During the course of his 
appeal, the Veteran's rating for this disability was 
increased on two occasions.  First, in a September 2005 
rating decision, the rating was increased to 60 percent from 
March 15, 2004.  Separate 10 percent ratings for 
radiculopathy of both the left and right lower extremities 
were also assigned, effective March 15, 2004.  As a result of 
the Board's August 2008 decision, the rating for the period 
from August 27, 2002, to March 15, 2004, was increased from 
20 percent to 40 percent.

In response to his initial claim for an increased disability 
rating, the Veteran was afforded a VA examination in October 
1998.  The Veteran's subjective complaints at the time of 
this examination included daily low back pain, with an 
increase in symptoms during cold weather or with a change in 
the weather.  The Veteran indicated that he had lost time 
from work due to his low back disability.  Objectively, the 
examiner observed flattening at the lumbosacral junction with 
tenderness at L-4 through the lumbosacral junction.  Range of 
motion was painful.  The Veteran could forward flex to 90 
degrees, but 40 degrees of this motion was in the sacrum, 
resulting in 50 degrees of true lumbar flexion.  
Hyperextension was to 5 degrees, and there was 10 degrees of 
bilateral lateral bending with the low back symptoms.  
Neurologic testing results were normal.  The examiner 
concluded by diagnosing the Veteran with chronic lumbar 
strain and sprain, as well as spondylolisthesis with 
degenerative joint disease.  He noted that the Veteran had a 
functional problem affecting the lumbar spine resulting in 
fatigability, lack of endurance, and weakness.  

During the Veteran's June 2000 Decision Review Officer (DRO) 
hearing, he claimed that he experienced low back symptoms 
every day, and that he needed to take medication just to 
function.  He also described symptoms of pain in both legs 
and back spasms.  

The Veteran was afforded another VA examination in October 
2000, where he continued to complain of constant low back 
pain.  He also indicated that the pain radiated to his left 
buttock, and occasionally to his right buttock.  The Veteran 
also described experiencing numbness of the left lower 
extremity.  With respect to his employment, the Veteran 
stated that he had been let go from his most recent job as a 
trucker due to the requirement that he pull heavy oil hoses.  
Other functional impact noted included limitations on 
standing and walking.  It was noted that he Veteran used a 
cane, wore back support, and took medication.

The examiner observed that the Veteran's stance was erect 
with no limp and a normal curvature of the lumbar spine.  
Range of motion testing revealed flexion to 90 degrees, 
extension to 15 degrees, right bending to 10 degrees, and 
left bending to 20 degrees.  He observed that there was pain 
at the end of each motion.  Motor testing revealed decreased 
sensation in the left foot, and while straight leg testing 
was negative, the Veteran did report some low back pain at 
maximum leg raising on the left.  The examiner concluded by 
assessing the Veteran's condition as bilateral spondylolysis 
and spondylolisthesis of L-5 on S-1 with chronic lower back 
pain and mild left lower extremity radiculopathy.  He 
determined that this condition would cause mild to moderate 
impairment of function in stressful use of the lower back.

During another VA examination in April 2005, the Veteran 
described constant low back pain aggravated by walking and 
lifting and also by maintaining a position for a long time.  
He also described symptoms of stiffness, fatigue, flare-ups, 
and radiating pain.  Upon physical examination, the examiner 
observed scoliosis of the lumbar spine and some straightening 
of the lordotic curvature.  Flexion of the lumbar spine was 
to 45 degrees, with extension of 5 degrees.  Lateral flexion 
was 30 degrees to the right and 40 degrees to the left.  
Lateral rotation was to 45 degrees on both the right and the 
left.  An X-ray of the lumbar spine revealed scoliosis to the 
left along with spondylolisthesis and spondylosis.

The examiner opined that the functional limitations of the 
Veteran were fixed, secondary to his scoliosis and 
degenerative arthritis of the lumboscaral spine.  He 
determine that there was a moderate functional impact with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  There was no muscle spasm, 
but limited range of motion and mobility.

The Veteran was most recently afforded a VA examination in 
October 2009.  He continued to complain of constant low back 
pain radiating to both lower extremities.  He noted that his 
back pain was worse with any prolonged walking or standing, 
and complained of flare-ups approximately two times per month 
during which he needed assistance with dressing and all 
activities.  The Veteran also indicated that he used a back 
brace when needed.  With respect to work, the Veteran stated 
that he currently worked as a truck driver on a part-time 
basis due to his back pain.

Upon observation, the examiner noted that the Veteran's gait 
was non-antalgic and the Veteran was not using an assistive 
device.  Inspection of the thoracolumbar spine revealed 
scoliosis.  There was tenderness to palpation over the 
bilateral mid lumbar paraspinal musculature.  Range of motion 
testing revealed forward flexion to 60 degrees for one 
repetition, and to 45 degrees following repetition.  
Extension was to 10 degrees, with no range of motion loss 
upon repetition.  Bilateral lateral flexion was to 20 
degrees, while lateral rotation was to 30 degrees with no 
range of motion loss upon repetition.  The Veteran complained 
of pain during these repetitions.

Neurologically, sensation was intact to light touch in the 
bilateral lower extremities.  Motor strength testing was 5 
out of 5 in the bilateral lower extremities.  Reflexes were 
symmetrical, while Lasegue's and Waddell's signs were 
negative.  The examiner also reported that the Veteran had 
had no incapacitating episodes requiring strict bed rest 
prescribed by a physician in the past year.  While the 
Veteran rested during flare-ups, he was not prescribed strict 
bed rest.

Based upon physical examination results and MRI results, the 
examiner diagnosed the Veteran with lumbar degenerative disc 
disease, degenerative joint disease, and severe 
neuroforaminal impingement at L5-S1.  The Veteran also had 
lumbar radiculopathy with radicular pain of the bilateral 
lower extremities in the sciatic distribution.   The examiner 
also noted that the Veteran's functional impairment due to 
this disability included decreased range of motion, severe 
pain, and limitation in bending, lifting, and walking during 
flare-ups.  He indicated that he had to cut back on work time 
due to the disability.

VA outpatient treatment records throughout the period on 
appeal also track the Veteran's lumbar spine disability 
symptomatology.  A January 1999 report noted chronic low back 
pain with radiating pain down the thighs.  In October 1999, 
an acute flare-up, lasting approximately 2 weeks was noted.  
The treating physician observed that the Veteran ambulated 
with a limp on the left and was unable to stand upright with 
knees flexed.  Range of motion was described as being 90 
percent reduced, especially back bending and forward bending.  
In February 2000, a diagnosis of lumbosacral radiculopathy 
and bulging disc at L3-4 was noted.  A June 2001 notation 
reported that the Veteran could walk on level ground but then 
became weak in the knees.  Radiating pain to the right leg 
and painful, limited range of motion was also noted in August 
2002.

Period prior August 27, 2002

With respect to the period prior to August 27, 2002, and in 
consideration of the rating criteria in effect prior to 
September 26, 2003, the Board has determined that the Veteran 
is entitled to a 40 percent disability rating under former 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  The Board acknowledges that the VA examination from 
this time period do not disclose more than moderate 
limitation of motion.  Forward flexion was to 90 degrees with 
pain during VA examinations in October 1998 and October 2000.  
However, the Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R.     §§ 4.40, 4.45; DeLuca, 8 
Vet. App. 202, 204-7.  

The Board notes that the October 1998 examiner observed that 
the Veteran's lumbar spine disability caused fatigue, lack of 
endurance, and weakness.  Moreover, VA outpatient treatment 
records from this time period note times of severe flare-up, 
and one instance of a flare-up during which range of motion 
was decreased by 90 percent.  In consideration of the 
additional loss of function experienced during flare-ups and 
severity of the Veteran's symptoms, the Board believes that 
the Veteran's low back disability more nearly approximates a 
40 percent rating for limitation of motion during the period 
prior to August 27, 2002.  The Board notes that 40 percent is 
the maximum rating under former Diagnostic Code 5292.

The Board has considered whether the Veteran is entitled to a 
higher rating for the period prior August 27, 2002 on any 
other basis.  However, the Board points out that 40 percent 
is also the maximum rating available under former Diagnostic 
Code 5295 for lumbosacral strain and therefore a higher 
rating is not available under this code.  Moreover, there is 
no evidence from this time period indicating pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with little intermittent 
relief.  There were some reported flare ups of radiculopathy, 
but these were generally relieved after the flare.  
Therefore, a higher rating for this period on the basis of 
intervertebral disc syndrome is not warranted under former 
Diagnostic Code 5293.

August 27, 2002 through March 15, 2004

With respect to the period from August 27, 2002 until March 
15, 2004, the Board notes that the ratings criteria were 
revised during this time period.  However, the Board has also 
determined that the Veteran is not entitled to a disability 
rating in excess of 40 percent under either the current or 
former rating criteria.

With respect to the diagnostic criteria in effect prior to 
September 26, 2003, the Board finds no basis for assigning a 
disability rating in excess of 40 percent for this time 
period under former Diagnostic Code 5292, as the clinically 
demonstrated range of lumbar spine motion is best 
characterized as severe.  As noted above, prior VA 
examinations disclosed moderate limitation of motion.  It is 
also evident from the VA outpatient treatment records during 
this time period that the Veteran continued to experience 
severe flare-ups with increased pain and excess fatigue and 
weakness.  However, as with the period prior to August 27, 
2002, there is no indication from the evidence during this 
time period that the Veteran experience severe intervertebral 
disc syndrome during this time period.  Therefore, a higher 
rating under former Diagnostic Code 5293 is also not in order 
for this period.

As for the criteria in effect beginning September 26, 2003, 
the Board finds that the demonstrated level of functional 
impairment due the Veteran's low back disability more nearly 
approximates the criteria for a 40 percent disability rating.  
The Board acknowledges that there is no VA examination 
specifically from this time period; however, none of the 
treatment records or previous VA examination reports provides 
any findings supporting a higher rating on the basis of 
functional impairment of the spine.  None of the evidence 
shows that the Veteran has been found to have unfavorable 
ankylosis of the entire thoracolumbar spine.  Therefore, a 
rating in excess of 40 percent is not warranted for the 
functional impairment of the spine for this portion of the 
period of this claim.  

The Board has considered whether it would be to the Veteran's 
advantage to rate the disability on the basis of 
incapacitating episodes for this period.  However, none of 
the evidence shows that the Veteran has been prescribed bed 
rest by a physician due to incapacitating episodes having a 
total duration of at least 6 weeks during a during this 
portion of the Veteran's claim.

The Board also finds that the 40 percent rating properly 
compensates the Veteran for the extent of his functional loss 
due to pain and other factors set forth in §§ 4.40 and 4.45.  
While outpatient records show additional loss of range of 
motion due to pain and severe flare-up, there is no 
indication that the loss of range of motion would warrant the 
assignment of additional disability under the former or 
current criteria.  In fact, none of the VA examinations from 
around this time period disclose the limitation of flexion to 
30 degrees or less contemplated by a 40 percent rating.  
Additionally, there is no additional range of motion loss due 
to fatigue, weakness, or incoordination.  Thus, the Board 
believes that the 40 percent rating reflects the additional 
functional impairment resulting from the disability, such as 
fatigue, pain, and weakness.  As these symptoms are 
contemplated in the assignment of each rating, none provides 
any basis for assignment of any higher rating.

Period beginning March 15, 2004

As for the period beginning March 15, 2004, the Board finds 
that the demonstrated level of functional impairment due the 
Veteran's lumbar spine disability more nearly approximates 
the criteria for the currently assigned 60 percent disability 
rating.  In so finding, the Board notes that the Veteran is 
rated the maximum 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome based upon incapacitating 
episodes.  

The Board has considered whether it would be to the Veteran's 
advantage to rate the Veteran's disability under the General 
Rating Formula for Diseases and Injuries of the Spine.  
However, VA examination and outpatient records from this time 
period do not disclose the present of unfavorable ankylosis 
of the entire spine.  Therefore, a higher rating under 
Diagnostic Code 5242 is not warranted.  Moreover, as noted 
above, the Veteran is already service-connected for his 
related left and right lumbar radiculopathy.

Extraschedular Rating and Other Considerations

The Board has also taken into consideration the Veteran's 
statements and testimony regarding the severity of his 
symptoms and their impact on his ability to function.  The 
Veteran has been granted 40 and 60 percent disability ratings 
because of the functional impairment resulting from the 
disability.  As explained, the objective evidence shows that 
he does not have sufficient functional impairment to warrant  
higher ratings during the various periods on appeal.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 40 and 60 percent ratings 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  The Board 
acknowledges that the evidence establishes that the Veteran's 
low back disability limits the type and amount of work he can 
perform.  However, the disability ratings assigned are 
recognition that industrial capabilities are impaired. Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of those contemplated by 
the assigned rating.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.





ORDER

The Board having determined that for the period prior to 
August 27, 2002, the service-connected lumbar spine 
disability warrants a 40 percent rating, but no higher, the 
appeal is granted to this extent and subject to the 
regulation governing the payment of monetary benefits.

Entitlement to a rating higher than 40 percent prior to March 
15, 2004, is denied.

Entitlement to a rating higher than 60 percent from March 15, 
2004, is denied.



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


